PER CURIAM.
This appeal questions the correctness of a summary final judgment in favor of the appellee, Ferendino, Grafton, Spillis, Candela, Architects, Engineers, Planners, Inc., in an action for damages arising out of a written agreement for architectural services between appellant Economic Enterprises, Inc., and appellee.
The record on appeal discloses that there are many genuine issues of material fact that have not been eliminated by the appellee. Holl v. Talcott, 191 So.2d 40 (Fla.1966); Peoples Gas System, Inc. v. B & P Restaurant Corp., 271 So.2d 804 (Fla. 3d DCA 1973). For instance, two of the triable issues are the liability of Urban Ventures, Inc., and the amount of damages assessable against either or both of the appellants.
The summary judgment is therefore, reversed and remanded to the trial court for further proceedings.
Reversed and remanded.